DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Response to Amendments


Applicant's amendments filed on 30, December, 2020 have been entered and made of record.
In view of the new Title, Objection regarding the Title of the invention has been withdrawn.
In view of the amendments as well as presented arguments, the 35 USC rejections of all claims have been withdrawn.
In the process of a new search required by the presence of new amended feature, certain Prior Art are thought to address limitations of claims 1 and 17. As such, at this juncture, the Office Action is made FINAL. 
In this regard, Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention. 
Nonetheless, Examiner looks forward to receive further amendments/Interviews and to expedite allowance of this application.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trivelpiece et al. (USPAP       2017/0046,891), hereinafter, “Trivelpiece”.

Regarding claim 1, Trivelpiece recites, receiving target information sent by a target image acquisition device; wherein, the target information at least comprises: a first image acquired by the target image acquisition device, and identification information of the target image acquisition device; obtaining, according to a correspondence, which is pre-stored by an image analysis system, between identification information of each image acquisition device and area information, target area information corresponding to the identification information of the target image acquisition device and determining a second image corresponding to the target area information in the first image, and analyzing the second image (Please note, paragraph 0008. As indicated systems and methods for location identification and tracking of a person, object and/or vehicle. The methods comprise: obtaining, by a computing system, a video of a surrounding environment which was captured by a portable camera disposed on, coupled to and/or attached to the person, object or vehicle; comparing, by the computing system, first images of the video to pre-stored second images to identify geographic locations where the first images were captured by the portable camera; analyzing, by the computing system, the identified geographic locations to verify that the person, object or vehicle is (1) traveling along a correct path, (2) traveling towards a facility for which the person, object or vehicle has authorization to enter, (3) traveling towards a zone or secured area internal or external to the facility for which the person, object or vehicle has authorization to enter, or (4) located within or in proximity to the facility, zone or secured area for which the person, object or vehicle has authorization to enter; and transmitting a notification from the computing system indicating the results of the analyzing. The computing system may comprise at least one of the portable camera and a computing device remote from the portable camera. The computing system may also analyze the determined geographic location to additionally or alternatively determine: if the correct path is being traveled or was followed; and/or if the correct path is being traveled or was followed in a prescribed timely manner).
Regarding claim 17, Trivelpiece recites, a processor and a memory (Please note, figure 3).










Allowable Subject Matter


Claims 9-16 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the target information further comprises: a first license plate information of a target vehicle in the first image; analyzing the second image at least comprises: identifying second license plate information in the second image; the method further comprises: determining whether the first license plate information is the same as the second license plate information; if yes, analyzing the second image to determine first area information of the second image, and storing correspondingly the identification information of the target image acquisition device, the first area information of the second image and a first determining result, which indicates that the first license plate information is the same as the second license plate information; if not, analyzing the first image to determine first area information of the first image, and storing correspondingly the identification information of the target image acquisition device, the first area information of the first image and a second determining result, which indicates that the first license plate information is different from the second license plate information.





Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.















Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, February 18, 2021